[J-49-2016] [MO: Dougherty, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 75 MAP 2015
                                              :
                     Appellee                 :   Appeal from the Order of the Superior
                                              :   Court at No. 906 MDA 2014 dated
                                              :   February 23, 2015 Affirming the Order
              v.                              :   of the Centre County Court of Common
                                              :   Pleas, Criminal Division, at No. CP-14-
                                              :   MD-0000836-2013 dated April 30, 2014.
VICTORIA C. GIULIAN,                          :
                                              :   ARGUED: April 6, 2016
                     Appellant                :


                                 CONCURRING OPINION


JUSTICE WECHT                                                  DECIDED: July 19, 2016
       I join the learned Majority’s opinion in full. I agree that the operative language of

18 Pa.C.S. § 9122(b)(3)(i) is ambiguous, and that Victoria Giulian presents the correct

interpretation of the statute. The Majority aptly depicts the absurd and unreasonable

results that a contrary construction would engender. I write separately to identify a

peculiar consequence that would follow from the Commonwealth’s suggested

interpretation of 18 Pa.C.S. § 9122(b)(3)(i), which further illustrates the untenable nature

of the Commonwealth’s position.

       In construing ambiguous statutory language, “we presume to be erroneous any

interpretation that leads to an absurd or unreasonable result.” Freedom Med. Supply,

Inc. v. State Farm Fire & Cas. Co., 131 A.3d 977, 984 (Pa. 2016); 1 Pa.C.S. § 1922(1).

I agree with the Majority’s assessment that the Commonwealth’s reading of the statute

yields an unreasonable result, in that the 1997 offenses never may be expunged, while,
oddly enough, expungement of the 1998 conviction is fully permissible. See Maj. Op. at

15.

       I note, as well, that the Commonwealth’s suggested interpretation would

countenance an even more plainly unreasonable and absurd result, as follows. The

Commonwealth maintains that “a defendant with a subsequent arrest or prosecution

within the five years following the initial summary offense conviction may never have the

initial summary offense expunged,” but that a summary offense conviction may be

expunged if the defendant “can simply remain arrest-free for five years following that

conviction.” Brief for the Commonwealth at 10, 14. The Majority correctly notes that

this interpretation would preclude expungement of the 1997 offenses even if Giulian

remains arrest-free for another fifty years. However, over a similar fifty-year period, the

Commonwealth’s interpretation would allow for the expungement of up to ten offenses,

provided merely that five years elapsed between each conviction and subsequent

arrest. While an individual that was arrested within five years of a summary conviction

would have a criminal record forever, another individual would be free to recidivate in

perpetuity, reoffending every five years while never being precluded from expungement

as a matter of law. Although occurring over a period of time, this is precisely and

ironically the sort of “volume discounting” and “expungement windfall” that the

Commonwealth argues should be forbidden under the statute. See Id. at 17. These

volume discounts and expungement windfalls would accrue liberally for recidivist

offenders under the Commonwealth’s own interpretation.

       The Majority’s analysis of the factors supporting Giulian’s construction of 18

Pa.C.S. § 9122(b)(3)(i) is well-reasoned and compelling. Even if those factors were

absent, however, the absurdity of the results that flow from the Commonwealth’s

position renders its interpretation of the statute erroneous.




                            [J-49-2016] [MO: Dougherty, J.] - 2